Citation Nr: 1536207	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  10-19 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Service connection for diabetes mellitus, claimed as due to herbicide exposure.

2.  Entitlement to a rating in excess of 50 percent prior to July 24, 2014, and a  rating in excess of 70 percent from that date,  for service-connected depressive disorder.

3.  Entitlement to restoration of a 30 percent rating for service-connected ischemic heart disease, effective January 1, 2015.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Veteran represented by:	Michael A. Steinberg, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from September 1970 to April 1975.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2009, March 2010, December 2013, and October 2014 rating decisions.

In the March 2009 rating decision, the RO denied service connection for diabetes mellitus.  In May 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2010.  A supplemental statement of the case (SSOC) was issued in November 2012. 

In the March 2010 rating decision, the RO increased the Veteran's disability rating for depressive disorder from 30 to 50 percent, effective March 18, 2009 (the date of claim).  In June 2010, the Veteran filed an NOD.  A SOC as issued in November 2012, and the Veteran filed a substantive appeal (via a VA Form 9)) in January 2013.  An SSOC was issued in March 2015.

In the December 2013 rating decision, the RO denied entitlement to a TDIU.  In February 2014, the Veteran filed an NOD.  An SOC was issued in March 2015, and the Veteran filed a substantive appeal (via a VA Form 9). in June 2015. 

In October 2014, the RO in St. Petersburg, Florida, reduced the disability rating for ischemic heart disease to 10 percent, effective January 1, 2015.  In November 2014, the Veteran filed an NOD.  An SOC was issued in March 2015, and the Veteran filed a substantive appeal (via a VA Form 9), Appeal to the Board of Veterans' Appeals) in June 2015. 

In December 2014, the Veteran and his wife testified with respect to the reductions in the ratings for the Veteran's service-connected depressive disorder and ischemic heart disease during a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is of record.

Regarding characterization of the depressive disorder claim, the Board notes that in October 2014-during the pendency of the appeal on the claim for increased rating-the  RO decreased the Veteran's disability rating from 50 percent to 30 percent, effective January 1, 2015   In a March 2015 rating decision, the RO assigned a 70 percent rating for depressive disorder from July 24, 2014 (, effectively restoring the e 50 percent rating prior to that date). Although the RO has awarded a higher rating from July 24, 2014, inasmuch as higher ratings for the disability are assignable before and after that date, and the Veteran is presumed to seek the maximum benefit for a disability, a claim for higher ratings at each stage (as reflected on the title page) remains viable on appeal.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).

Regarding the matter of representation, the Board notes that the Veteran was previously represented by Disabled American Veterans (as reflected in a February 2009 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  In January 2013, the Veteran submitted a VA Form 21-22a, Appointment of Individual as Claimant's Representative, in favor of private attorney Michael A. Steinberg.  The Board recognizes the change in representation.

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate paperless, electronic Virtual VA file associated with the Veteran's claim.  A review of the documents in Virtual VA reveals that, with the exception of some medical records, the documents therein are either duplicative of those contained in VBMS or irrelevant to the claims on appeal.

For reasons expressed below, the claims on appeal are being remanded to the RO.    VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted. 

As indicated above, the Veteran seeks service connection for diabetes mellitus, as due to herbicide exposure.  In addition, he disagrees with the current disability rating for his service-connected depressive disorder and the reduction of his disability rating for ischemic heart disease to 10 percent.  He also seeks a TDIU.  Before the Board can adjudicate these claims, however, additional development is required. 

A  Veteran, or a Veteran's representative, may request a Board hearing at a  Board  VA facility when submitting the Substantive Appeal (VA Form 9), or anytime thereafter, subject to the restrictions listed in 38 C.F.R. § 20.1304.  See 38 C.F.R. § 20.703 (2014).  Moreover, a hearing on appeal will be granted if a Veteran, or a Veteran's representative acting on his or her behalf, expresses a desire to appear in person.  See 38 C.F.R. § 20.700 (2014). 

In both the April 2015 VA Form 9 on the TDIU denial, and the June 2015 VA Form 9 for the reduction in rating for ischemic heart disease, the Veteran requested a Board hearing.   No such hearing has yet taken place, and the Veteran has not withdrawn the hearing request.  Since the RO schedules Travel Board hearings, a remand of these matters to the RO is warranted.  

Notably, although the Veteran has not specifically requested a hearing in connection with other claims on appeal, on these facts-to include a recent change in representation-the Veteran should also be  permitted to give testimony on the claims for f service connection for diabetes mellitus f and for higher ratings for depressive disorder, if he so desires.  Hence, these matters are being remanded. as well.

Accordingly, these matters are hereby REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing, in accordance with his requests.  Send to the Veteran and his attorney notice of the date, time and place of the hearing. Return the claims file to the Board in accordance with current appellate procedures.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2014).




